Citation Nr: 0611422	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for right renal calculus, status post right 
percutaneous nephrolithotomy, initially evaluated as 0 
percent disabling. 

2.  Entitlement to the assignment of a higher disability 
evaluation for degenerative disc disease of the lumbar spine, 
initially evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.

The issue of entitlement to a higher evaluation for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's kidney stones are shown to be recurrent and to 
require drug therapy.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
right renal calculus, status post right percutaneous 
nephrolithotomy, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.115, Diagnostic Code 7508 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a higher disability evaluation is 
warranted for his service-connected renal disability.

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of letters sent to the veteran 
in March 2001, and August 2004.  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

The service medical records show that a right percutaneous 
nephrolithotomy was performed in October 1997.  Based on 
inservice treatment, in a July 2001 rating action, service 
connection was granted for right renal calculus, asymptomatic 
and non-obstruction status post right percutaneous 
nephrolithotomy.  A noncompensable evaluation was assigned, 
effective in October 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The RO has rated the veteran under Diagnostic Code 7508.  
Nephrolithiasis (calculi or stones of the kidney) is to be 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: 1. diet therapy, 2. 
drug therapy, or 3. invasive or non-invasive procedures more 
than two times per year; in which case a 30 percent rating is 
to be assigned.  38 C.F.R. § 4.115(b), Diagnostic Codes 7508, 
7510.  

Hydronephrosis is rated 10 percent disabling when there is 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  An evaluation of 20 percent is 
warranted when there are frequent attacks of colic, requiring 
catheter drainage.  When there are frequent attacks of colic 
with infection (pyonephrosis), and kidney function is 
impaired, a 30 percent rating is warranted.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.

The medical evidence of record indicates recurrent kidney 
stone formation.  A VA examination was conducted in December 
2000.  An ultrasound demonstrated right renal calculus.  

VA outpatient records dated between 2001 and 2003 also 
reflect that the veteran has been prescribed potassium 
citrate.  Thus, the evidence shows that drug therapy is 
required to control the veteran's kidney stones.  As the 
veteran's disability more nearly approximates the criteria 
for a 30 percent rating, the maximum rating available under 
the rating schedule for this disability, the Board concludes 
that an evaluation of 30 percent is warranted.





ORDER

Entitlement to an initial evaluation of 30 percent for right 
renal calculus, asymptomatic and non-obstruction status post 
right percutaneous nephrolithotomy is granted, subject to the 
criteria controlling disbursement of VA monetary benefits.


REMAND

In January 2006, the RO notified the veteran of the grant of 
service connection for degenerative disc disease of the 
lumbar spine.  In February 2006, the veteran's representative 
indicated disagreement with the assignment of a 10 percent 
evaluation.  The RO has not issued a statement of the case 
(SOC).  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC with respect to 
the evaluation for degenerative disc 
disease of the lumbar spine.  The veteran 
is advised that a timely substantive 
appeal will be necessary to perfect the 
appeal to the Board.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


